Citation Nr: 0101119	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  98-01 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for an acquired 
psychiatric disorder other than post-traumatic stress 
disorder (PTSD), to include paranoid schizophrenia and 
depression.

2. Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen A. Bergquist, Counsel



INTRODUCTION

The appellant had active military service from July 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the above claims.

Service connection for PTSD was denied in 1992.  The 
appellant's attempt to reopen that claim was denied in April 
1996, and the denial was affirmed by the Board in its 
December 1999 decision.  Accordingly, the issue of 
entitlement to service connection for an acquired psychiatric 
disorder addressed herein excludes PTSD from consideration.  

In December 1999, the Board remanded these issues for 
additional evidentiary development.  The RO complied with the 
Board's Remand instructions to the extent possible; 
therefore, this matter is ready for appellate review.


FINDINGS OF FACT

1. The veteran failed to report for VA examinations scheduled 
in conjunction with his claims for service connection for a 
right knee disability and for an acquired psychiatric 
disorder and has made no showing of good cause for this 
failure.

2. The veteran has been diagnosed with several acquired 
psychiatric disorders, including paranoid schizophrenia, a 
schizoaffective disorder, and manic depression.

3. There was no evidence of a psychosis during service or 
within the year after separation from service, and an 
acquired psychiatric disorder was first diagnosed many years 
after separation.

4. The veteran was shown to have Osgood-Schlatter's disease 
upon examination during active duty, without any indication 
of an injury to the knee during service.

5. The impression has been recorded that the veteran has 
right knee osteoarthritis.

6. There is no evidence of right knee osteoarthritis during 
service, or within the year after separation therefrom, and 
right knee arthritis was first noted many years after 
service, and neither right knee arthritis nor any other right 
knee disability has been shown to have any relationship to 
service.


CONCLUSIONS OF LAW

1. An acquired psychiatric disorder has not been shown to 
have been incurred during active duty, and a psychosis may 
not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 1112, and 1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.303, 3.304, 3.307, and 3.309(a) (2000).

2. A chronic knee disability has not been shown to have been 
incurred during active duty, or to have any relationship 
thereto, and right knee arthritis may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1112, and 1137 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304, 3.307, and 
3.309(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

In March 1995, the appellant submitted a statement claiming 
service connection for paranoid schizophrenia and depression, 
which "was his problem when he was in service."  The 
appellant's service medical records, to include reports of 
examinations prior to and upon separation from active duty, 
reveal no complaints, diagnoses, or treatment for any 
psychiatric disorder.   On the Report of Medical History 
completed in conjunction with his discharge examination, the 
appellant denied experiencing trouble sleeping, depression, 
excessive worry, or nervous trouble of any sort.  The report 
of medical examination conducted at that time included a 
normal clinical psychiatric evaluation.

The VA from October to November 1991 hospitalized the 
appellant due to alcohol problems.  The discharge diagnoses 
included continuous alcohol dependence and schizoaffective 
disorder, manic.  It was also noted that the appellant had a 
history of drug dependency, including marijuana, opiates, and 
heroin.  His prior legal history also included nine months of 
incarceration from 1966 to 1967 for manslaughter, which the 
appellant claimed was in self-defense. 

From December 1991 to January 1992, the VA again hospitalized 
the appellant when the diagnoses included PTSD, but not any 
other acquired psychiatric disorder, and alcohol abuse.  The 
appellant was rehospitalized at the VAMC from May to June 
1992 after a suicide attempt.  The discharge diagnoses 
included paranoid schizophrenia and alcohol abuse.  Further 
hospitalization of the veteran from January to March 1994 
resulted in the same diagnoses.  A consultation report dated 
in April 1995 indicated that the appellant had a history of 
schizoaffective disorder, depressed [sic].

In September 1995, the appellant filed a claim for service 
connection for disabilities including a right knee condition.  
He stated that he was currently hospitalized for depression, 
which was "an ailment [he had] had since service."  He 
stated that he injured his right knee in service.  The report 
of the appellant's induction examination dated in April 1969 
showed that he denied experiencing any joint problems.  
Examination revealed that he had bilateral Osgood-Schlatter's 
disease malformation, and he was assigned a physical profile 
of "2" for the lower extremities.  A July 1970 orthopedic 
clinic note indicated that the appellant complained of right 
knee pain.  He denied any history of knee trauma, but related 
that the tibial tubercle had been painful during his early 
teens.   He stated that it had begun aching again one year 
earlier.  Examination of the knee was negative except for 
prominence of the tibial tubercle.  X-rays showed mild 
demineralization of the tibial tubercle.  The examiner's 
impression was old Osgood-Schlatter's.  On the Report of 
Medical History obtained in connection with the veteran's 
separation medical examination, he denied ever having a 
"trick" or locked knee, or lameness.  The examination 
included a normal clinical evaluation of his lower 
extremities. 

The appellant was readmitted to the VAMC from August to 
October 1995, when his complaints included some arthritic-
type pain in the right knee, which he stated he had injured 
25 years ago.  The pain was exacerbated by cold and wet 
weather.  His knee did not appear to be swollen upon 
examination, nor was it erythematous or hot to touch.  The 
diagnoses included a schizoaffective disorder and 
osteoarthritis of right knee secondary to prior injury. 

An April 1996 rating decision denied the appellant's claims 
for service connection for an acquired psychiatric disorder 
and a right knee condition.  The RO obtained VA outpatient 
treatment records dated from August 1995 to August 1997.  
These records showed continued treatment for the previously 
diagnosed psychiatric disorders.  A general note from the 
1995 period of hospitalization indicated that he complained 
of arthritic-type pain in the right knee.  He stated that he 
had injured it 25 years earlier with occasional pain since.  
The pain had been more prominent over the past two weeks.  
The impression was of some osteoarthritis secondary to prior 
injury.  
 
In a December 1997 statement provided in conjunction with a 
VA mental health evaluation, the appellant stated that his 
paranoid schizophrenia was aggravated by his military 
service.  He reported a history of "undiagnosed" 
schizoaffective disorder during his military service.  He 
described confused and disturbed behavior during service, 
including hearing voices and misinterpreting events around 
him.  He stated that his sergeant in Vietnam sent him to a 
psychiatrist, who asked him whether he was crazy, to which he 
replied in the negative, upon which the psychiatrist told the 
sergeant that there was nothing he could do for the 
appellant.  He stated that he was not given any duties when 
stationed at Fort Knox for three months. 

The appellant further related that he was then sent to Fort 
Lewis, where he was accused of being involved in a robbery 
when he had just gotten off the bus.  He stated that he spent 
four months in jail and was then sent to Vietnam.  His 
sergeant in Vietnam knew there was something wrong with him, 
so he just stayed around the barracks, picking up papers and 
the like.  He described a traumatic incident during service 
when a grenade was thrown into his "hooch" the day after he 
got in a fight outside an officers' club.  He was upset that 
an investigation was not done regarding this "attempt on his 
life."  He stated that he was not allowed to carry a weapon 
in Vietnam due to the terms of his probation, and this had 
caused him to feel anxious and unprotected.  The evaluation 
concluded in impressions, in relevant part, of chronic 
schizoaffective disorder with problems active but 
"undiagnosed during military service."  

VA medical records for treatment in June and July 1998 noted 
diagnosis of a schizoaffective disorder.  He participated in 
a day treatment program during this time period after being 
jailed for one week for assault.  There were no pending 
charges because the judge realized the appellant had "a 
mental problem."  In June 1998, it was noted that the 
appellant reported suffering a "breakdown" while in the 
military, and he indicated that he had been in prison prior 
to that.  It was his belief that his emotional state became 
increasingly worse after he entered service.  In July 1998, 
it was noted that the appellant claimed that he heard voices 
during his service in Vietnam. 

In November 1998, the RO obtained service hospitalization 
records for the appellant concerning hospitalization in April 
1971 for alcoholic hepatitis.  It was noted that the 
appellant had been hospitalized for several weeks in Vietnam 
in October 1970 due to excessive alcohol intake. 

The RO obtained the appellant's VA medical records for 
treatment from August to December 1998.  The psychiatric 
diagnoses included paranoid type schizophrenia, manic 
depression, and chronic schizoaffective disorder.   In August 
1998, it was noted that the appellant's medical records 
showed a diagnosis of "undiagnosed schizoaffective 
[disorder] that originated while in the military."  The 
appellant again reported seeing a psychiatrist during 
service.  He stated that since he was 17 or 18 years old, he 
had heard voices and felt like he was two people.  He 
remarked that he occasionally had pain/discomfort of the 
right knee.  He also averred that he also had a right knee 
condition.  Examination of his musculoskeletal system showed 
no abnormalities.  In accordance with the appellant's 
request, he was scheduled for a videoconference hearing 
before a Member of the Board in September 1999.   He failed 
to report for that hearing.

The veteran also failed to appear for VA psychiatric and 
orthopedic examinations scheduled pursuant to the Board 
December 1999 remand.  The RO obtained copies of additional 
records pursuant to the remand, most of which were duplicates 
of records previously on file.   New VA records included two 
hospitalization reports.  One showed the veteran was admitted 
from March to April 1987 after a drinking binge.  Reportedly, 
he had had two previous hospitalizations at the facility for 
alcohol dependence.  The discharge diagnosis in relevant part 
was major depression with anxiety, obsessive thoughts, and 
possibly psychotic features.  Upon another admission to the 
VA hospital from October to November 1988, it was reported he 
presented a pattern of drinking a pint of whiskey plus six 
beers daily for the past three years.  The discharge 
diagnoses included a dysthymic disorder. 

The Social Security Administration (SSA) provided records 
including a March 1992 document indicating a primary 
diagnosis of post traumatic stress disorder with a secondary 
diagnosis of alcohol abuse.  A March 1996 SSA record showed a 
primary diagnosis of an affective disorder and secondary 
diagnosis of alcohol abuse.  Among the records received from 
SSA was the November 1996 examination report of a clinical 
neuropsychologist noting the veteran's statement that he had 
first been treated for emotional problems in 1989 at a VA 
hospital.  He said that he was diagnosed as schizophrenic.  
He described having knee pain.  The neuropsychologist's 
diagnosis was schizoaffective disorder, depressed.  The 
examiner concluded that the veteran had had some significant 
emotional problems since his service in Vietnam.  The 
examiner opined that there were symptoms of psychosis, as 
well as affective problems including anxiety and depression, 
with the appellant experiencing visual hallucinations in the 
past and also reporting feelings of paranoia.

Additional VA outpatient treatment records dated October 1995 
to February 1999 pertained to follow up of the veteran's 
psychiatric problems, including his participation in group 
therapy. 


II.  Legal analysis

Service medical records have been obtained.  VA treatment 
records and Social Security Administration records have been 
associated with the file.  VA has also scheduled the 
appellant for physical examinations to assist him to produce 
medical evidence corroborating his contentions.  The 
appellant has not reported for a scheduled VA examination and 
has provided no good cause for his failure.  The appellant 
did not report for a scheduled personal hearing.  VA has 
discharged its duty to assist the veteran to develop the 
facts in this case.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. §§ 5100, et seq.).  

Service connection may be established for a disability based 
on different legal theories of entitlement including on a 
"direct" basis.  38 U.S.C.A. § 1110 (West Supp. 2000); 38 
C.F.R. §§ 3.303(a), 3.304 (2000).  Establishing direct 
service connection for a disability requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110 (West Supp. 
2000); 38 C.F.R. §§ 3.303, 3.304 (2000); Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992). 

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law that 
certain chronic diseases, such as a psychosis or arthritis, 
manifesting themselves to a certain degree within a certain 
time after service, must have had their onset in service. 38 
U.S.C.A. §§ 1110, 1112, and 1137 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a) (2000). 

Where entitlement to a benefit cannot be established without 
a current VA examination and a claimant, without good cause, 
fails to report for such examination, action will be taken 
depending on the type of claim pending.  38 U.S.C.A. § 501(a) 
(West 1991); 38 C.F.R. § 3.655(a) (2000).  When a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be 
decided based on the evidence of record.  38 C.F.R. § 
3.655(b) (2000).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant or 
death of an immediate family member.  38 C.F.R. § 3.655(a) 
(2000).

The appellant failed to appear for scheduled VA examinations 
ordered by the Board's remand of December 1999.  Since his 
claim is an original one for compensation and he has 
presented no argument indicative of good cause for his 
failure to appear, his case is decided on the evidence of 
record.

That evidence shows, as regards the claim for service 
connection of an acquired psychiatric disorder, that his 
service medical records are devoid of any complaint, 
treatment, or diagnosis of any such disorder.  Upon 
separation, he denied experiencing trouble sleeping, 
depression, excessive worry, or nervous trouble of any sort, 
and received a normal psychiatric clinical evaluation.  The 
first diagnosis of psychiatric disorders is contained in 
records dated many years after service.  Although he 
describes experiencing symptoms of psychiatric disorders 
dating back to active duty, these subjective recollections do 
not accord with the objective medical evidence.  
Significantly, VA hospitalization records dated in 1987 and 
1988 did not indicate his complaints of psychological 
problems dating back to active duty.  Rather, the depression 
and dysthymic disorder diagnoses were based on current 
manifestations and complaints.  It is clear that more recent 
medical opinions indicating that the appellant's present 
psychiatric problems began during active duty are based on 
the veteran's own accounts, which are contradicted by the 
evidence.  Accordingly, the evidence preponderates against 
his having a chronic acquired psychiatric disorder that arose 
in service or, with respect to a psychosis, within one year 
thereafter. 

With respect to the appellant's claim for service connection 
for a right knee disability, the service medical records 
indicate diagnosis of Osgood-Schlatter's disease during 
active duty, without notation of any trauma.  He did not 
complain of any knee problem in the medical history he 
furnished upon separation from active duty.  The initial 
post-service diagnosis of a knee disorder, osteoarthritis, is 
contained in a clinical note dated in the mid 1990s, when the 
appellant claimed right knee pain dating back to an injury 25 
years before.  However, his service medical records 
contradict this history, since they reveal no right knee 
injury and since his lower extremities received a normal 
clinical examination upon service separation, when he 
specifically denied having a "trick" or locked knee or 
lameness.   The evidence weighs against his current knee 
disability commencing in service, and there is no indication 
that knee arthritis existed within the first year following 
separation such as to justify service connection on a 
presumptive basis.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, other than PTSD, is denied. 

Entitlement to service connection for a right knee disability 
is denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 
 

